Case 1:19-cv-00632-LMB-JFA Document 58 Filed 09/12/19 Page 1 of 3 PageID# 730



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


SVETLANA LOKHOVA,

                      Plaintiff,

              v.

STEFAN A. HALPER, DOW JONES &                          Case No. 1:19-cv-00632-TSE-JFA
COMPANY, INC., THE NEW YORK TIMES
COMPANY, WP COMPANY, LLC,
NBCUNIVERSAL MEDIA, LLC, and
MALCOLM NANCE,

                      Defendants.


             MOTION BY DEFENDANT DOW JONES & COMPANY, INC.
               TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6) and Local Civil Rule 7, Defendant

Dow Jones & Company, Inc. d/b/a The Wall Street Journal (“WSJ”), through counsel, moves

this Court for an Order dismissing the Amended Complaint in this action with prejudice for the

reasons set forth in the accompanying Memorandum of Law.

       WHEREFORE, WSJ respectfully requests that the Court grant this Motion and enter an

Order dismissing the Amended Complaint with prejudice.

                         MEET AND CONFER CERTIFICATION

       Pursuant to Local Civil Rule 7(E), undersigned counsel hereby certify that counsel for

Defendant Dow Jones & Company, Inc. met and conferred telephonically with counsel for

Plaintiff Svetlana Lokhova on September 5, 2019. Counsel for Plaintiff advised that he was

unwilling to withdraw the Amended Complaint or any of its claims.
Case 1:19-cv-00632-LMB-JFA Document 58 Filed 09/12/19 Page 2 of 3 PageID# 731



Dated: September 12, 2019                 Respectfully submitted,

                                          BALLARD SPAHR LLP

                                          By /s/ Matthew E. Kelley
                                             Matthew E. Kelley, Va. Bar No. 84045
                                             Seth D. Berlin (admitted pro hac vice)
                                          1909 K Street NW, 12th Floor
                                          Washington, DC 20006-1157
                                          Phone: 202-661-2200
                                          Fax: 202-661-2299
                                          kelleym@ballardspahr.com
                                          berlins@ballardspahr.com

                                          Counsel for Defendant
                                          Dow Jones & Company, Inc.




                                      2
Case 1:19-cv-00632-LMB-JFA Document 58 Filed 09/12/19 Page 3 of 3 PageID# 732



                                   CERTIFICATE OF SERVICE

        I certify that on September 12, 2019, I caused a true and correct copy of the foregoing

Motion by Defendant Dow Jones & Company, Inc. to Dismiss Plaintiff’s Amended Complaint to

be filed electronically with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing to all interested parties.



                                                          /s/ Matthew E. Kelley
                                                         Matthew E. Kelley, Va. Bar No. 84045
                                                         Ballard Spahr LLP
                                                         1909 K Street NW, 12th Floor
                                                         Washington, DC 20006-1157
                                                         Phone: 202-661-2200
                                                         Fax: 202-661-2299
                                                         kelleym@ballardspahr.com

                                                         Counsel for Defendant
                                                         Dow Jones & Company, Inc.
